

EXHIBIT 10.2 (9)

EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) made effective December 2, 2013
between PerkinElmer, Inc., a Massachusetts corporation (hereinafter called the
“Company”), and Jonathan DiVincenzo (hereinafter referred to as the “Employee”).
WITNESSETH:
WHEREAS, the Company wishes to employ the Employee in a management position; and
WHEREAS, the Employee hereby agrees to the compensation herein provided and
agrees to serve the Company to the best of his ability during the period of this
Agreement.
NOW, THEREFORE, in consideration of the sum of One Dollar, and of the mutual
covenants herein contained, the parties agree as follows:
1.
(a)    Except as hereinafter otherwise provided, the Company agrees to employ
the employee in a management position with the Company, and the Employee agrees
to remain in the employment of the Company in that capacity for a period of one
year from the date hereof and from year to year thereafter until such time as
this Agreement is terminated in accordance with Paragraph 5.

(b)
The Company will, during each year of the term of this Agreement, place in
nomination before the Board of Directors of the Company the name of the Employee
for election as an Officer of the Company except when a notice of termination
has been given in accordance with Paragraph 5(b).

2.
The Employee agrees that, during the specified period of employment, he shall,
to the best of his ability, perform his duties, and shall devote his full
business time, best efforts, business judgment, skill and knowledge to the
advancement of the Company and its interests and to the discharge of his duties
and responsibilities hereunder. The Employee shall not engage in any business,
profession or occupation which would conflict with the rendition of the
agreed-upon services, either directly or indirectly, without the prior approval
of the Board of Directors, except for personal investment, charitable and
philanthropic activities.

3.
During the period of his employment under this Agreement, the Employee shall be
compensated for his services as follows:

(a)
Except as otherwise provided in this Agreement, he shall be paid a salary during
the period of this Agreement at a base rate to be determined by the Company on
an annual basis. Except as provided in Paragraph 3(d), such annual base salary
shall under no circumstances be fixed at a rate below the annual base rate then
currently in effect;


Employment Agreement
US1DOCS 7843044v2

--------------------------------------------------------------------------------



(b)
He shall be reimbursed for any and all monies expended by him in connection with
his employment for reasonable and necessary expenses on behalf of the Company in
accordance with the policies of the Company then in effect;

(c)
He shall be eligible to participate under any and all bonus, benefit, pension,
compensation, and equity and incentive plans which are, in accordance with
Company policy and the terms of the plan, available to persons in his position
(within the limitation as stipulated by such plans). Such eligibility shall not
automatically entitle him to participate in any such plan;

(d)
If, because of adverse business conditions or for other reasons, the Company at
any time puts into effect salary reductions applicable at a single rate to all
management employees of the Company generally, the salary payments required to
be made under this Agreement to the Employee during any period in which such
general reduction is in effect may be reduced by the same percentage as is
applicable to all management employees of the Company generally. Any benefits
made available to the Employee which are related to base salary shall also be
reduced in accordance with any salary reduction.

4.
(a)    So long as the Employee is employed by the Company and for a period of
one year after the termination or expiration of employment, the Employee will
not directly or indirectly: (i) as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender, or
in any other capacity whatsoever (other than as the holder of not more than one
percent (1%) of the total outstanding stock of a publicly held company), engage
directly or indirectly in any business or entity which competes with the
business conducted by the Company or its affiliates in any city or geographic
area in which the Company or its affiliates conduct material operations at the
time of termination of employment under this Agreement, except as approved in
advance by the Board after full and adequate disclosure; or (ii) recruit,
solicit or induce, or attempt to induce, any employee or employees or consultant
or consultants of the Company to terminate their employment with, to otherwise
cease their relationship with, the Company; or (iii) solicit, divert or take
away, or attempt to divert or to take away, the business or patronage of any of
the clients, customers or accounts, of the Company.

(b)
If any restriction set forth in this Paragraph 4 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographical area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

(c)
The restrictions contained in this Paragraph 4 are necessary for the protection
of the business and goodwill of the Company and are considered by the Employee
to be reasonable for such purpose. The Employee agrees that any breach of this
Paragraph 4 will cause the Company substantial and irrevocable damage and
therefore, in the event of any such breach, in addition to such other remedies


2
Employment Agreement
US1DOCS 7843044v2

--------------------------------------------------------------------------------



which may be available, the Company shall have the right to seek specific
performance and injunctive relief.
(d)
The Employee agrees to sign and be bound by the Employee Patent and Proprietary
Information Utilization Agreement in the form attached hereto.

(e)
During the period of his employment by the Company or for any period during
which the Company shall continue to pay the Employee his salary under this
Agreement, whichever shall be longer, the Employee shall not in any way
whatsoever aid or assist any party seeking to cause, initiate or effect a Change
in Control of the Company as defined in Paragraph 6 without the prior approval
of the Board of Directors.

5.
Except for the Employee covenants set forth in Paragraph 4, which covenants
shall remain in effect for the periods stated therein, and subject to Paragraph
6, this Agreement shall terminate upon the happening of any of the following
events and (except as provided herein) all of the Company’s obligations under
this Agreement, including, but not limited to, making payments to the Employee
shall cease and terminate:

(a)
On the effective date set forth in any resignation submitted by the Employee and
accepted by the Company, or if no effective date is agreed upon, the date of
receipt by the Company of such resignation letter;

(b)
On the date set forth in a written notice of termination given by the Company to
the Employee (the “Paragraph 5(b) Termination Date”);

(c)
At the death of the Employee;

(d)
At the termination of the Employee for cause. As used in the Agreement, the term
“cause” shall mean:

(i)
Misappropriating any funds or property of the Company;

(ii)
Unreasonable refusal to perform the duties assigned to him under this Agreement;

(iii)
Conviction of a felony;

(iv)
Continuous conduct bringing notoriety to the Company and having an adverse
effect on the name or public image of the Company;

(v)
Violation of the Employee’s covenants as set forth in Paragraph 4 above; or

(vi)
Continued failure by the Employee to observe any of the provisions of this
Agreement after being informed of such breach.


3
Employment Agreement
US1DOCS 7843044v2

--------------------------------------------------------------------------------



(e)
Twelve months after written notice of termination (a “Disability Termination
Notice”) is given by the Company to the Employee based on a determination by the
Board of Directors that the Employee is disabled (which, for purposes of this
Agreement, shall mean that the Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, with such determination
to be made by the Board of Directors, in reliance upon the opinion of the
Employee’s physician or upon the opinion of one or more physicians selected by
the Company). A Disability Termination Notice shall be deemed properly delivered
if given by the Company to the Employee on the 180th day of continuous
disability of the Employee. Notwithstanding the foregoing, if, during the
twelve-month period following proper delivery of a Disability Termination Notice
as aforesaid, the Employee is no longer disabled and is able to return to work,
such Disability Termination Notice shall be deemed automatically rescinded upon
the Employee’s return to work, and the employment of the Employee shall continue
in accordance with the terms of this Agreement. During the first 180 days of
continuous disability of the Employee, the Company will make monthly payments to
the Employee in an amount equal to the difference between his base salary and
the benefits received by the Employee under the Company’s Short-Term Disability
Income Plan. During the twelve-month period following proper delivery of a
Disability Termination Notice as aforesaid, the Company will make monthly
payments to the Employee in an amount equal to the difference between his base
salary and the benefits provided by the Company’s Long-Term Disability Plan. If
any payments to the Employee under the Company’s Long-Term Disability Plan are
not subject to federal income taxes, the payments to be made directly by the
Company pursuant to the preceding sentence shall be reduced such that the total
amount received by the Employee (from the Company and from the Long-Term
Disability Plan), after payment of any income taxes, is equal to the amount that
the Employee would have received had he been paid his base salary, after payment
of any income taxes on such base salary.

(f)
In the event of the termination of the Employee by the Company pursuant to
Paragraph 5(b) above, and subject to the Employee’s full execution of a
severance agreement and release drafted by and satisfactory to counsel for the
Company, the Employee shall, for a period of one year from the Paragraph 5(b)
Termination Date, (i) continue to receive his Full Salary (as defined below),
which shall be payable in accordance with the payment schedule in effect
immediately prior to his employment termination, and (ii) continue to be
entitled to participate in all employee benefit plans and arrangements of the
Company (such as life, health and disability insurance and automobile
arrangements but excluding qualified retirement plans, incentive arrangements
and grants of equity awards) to the same extent (including coverage of
dependents, if any) and upon the same terms as were in effect immediately prior
to his termination. For purposes of this Agreement, “Full Salary” shall mean the
Employee’s annual base salary, plus the amount of any bonus or incentive
payments (excluding payments under the Company’s long-term incentive program)
earned or received by the Employee


4
Employment Agreement
US1DOCS 7843044v2

--------------------------------------------------------------------------------



with respect to the last full fiscal year of the Company for which all bonus or
incentive payments (excluding payments under the Company’s long-term incentive
program) to be made have been made.
(g)
In the event of a termination of employment pursuant to Paragraph 5(a), (c) or
(d), the Company shall pay the Employee his base salary through the date of
termination of employment. The Employee shall not be entitled to receive any
bonus payment or other additional compensation beyond his date of termination.

6.
(a)    In the event of a Change in Control of the Company (as defined below),

(i)
The provisions of this Agreement shall be amended as follows:

(A)
Paragraph l(a) shall be amended to read in its entirety as follows:

“Except as hereinafter otherwise provided, the Company agrees to continue to
employ the Employee in a management position with the Company, and the Employee
agrees to remain in the employment in the Company in that capacity, for a period
of three (3) years from the date of the Change in Control. Except as provided in
Paragraph 3(d), the Employee’s salary as set forth in Paragraph 3(a) and his
other employee benefits pursuant to the plans described in Paragraph 3(c) shall
not be decreased during such period.”
(B)
Paragraph 5(a) shall be amended by the addition of the following provision at
the end of such paragraph:

“provided that the Employee agrees not to resign, except for Good Reason (as
defined below), during the one-year period following the date of the Change in
Control.”
(C)
Paragraph 5(b) shall be deleted in its entirety.

(D)
Paragraph 5(f) shall be amended to read in its entirety as follows:

“Notwithstanding the foregoing provisions, if, within 36 months following the
occurrence of a Change in Control, the Employee’s employment by the Company is
terminated (i) by the Company other than for Cause, which shall not include any
failure to perform his duties hereunder after giving notice or termination for
Good Reason, disability or death or (ii) by the Employee for Good Reason, (A)
the Company shall pay to the Employee, on the date

5
Employment Agreement
US1DOCS 7843044v2

--------------------------------------------------------------------------------



of his employment termination a lump sum cash payment in an amount equal to the
sum of (x) his unpaid base salary through the date of termination, (y) a pro
rata portion of his prior year’s bonus and (z) his Full Salary (as defined
below) multiplied by two (provided, however, that if the Change in Control is
not described in Section 409(a)(2)(v) of the Internal Revenue Code of 1986, as
amended (the “Code”) or if the termination occurs after the second anniversary
of the Change in Control, such payment shall be made on the same schedule as
provided in Paragraph 5(f) prior to the application of this Paragraph 6), (B)
the Employee shall for 24 months following such termination of employment be
eligible to participate in all employee benefit plans and arrangements of the
Company (such as life, health and disability insurance and automobile
arrangements but excluding qualified retirement plans, incentive arrangements
and grants of equity awards) to the same extent (including coverage of
dependents, if any) and upon the same terms as were in effect immediately prior
to the Change in Control to the extent the Employee was then eligible to
participate in such benefit plans and arrangements of the Company, and (C) the
Employee’s outstanding restricted stock, option awards, or similar equity awards
shall fully vest, and the vested option awards shall remain exercisable through
the period ending on the earlier of: (I) the later of (x) the third anniversary
of the Change in Control or (y) the first anniversary of the date the Employee’s
employment with the Company terminates, or (II) the expiration of the original
term of the option. For purposes of this Agreement, “Full Salary” shall mean the
Employee’s then current annual base salary, plus the amount of any bonus or
incentive payments (excluding the cash portion of the Company’s long-term
incentive program) received by the Employee with respect to the last full fiscal
year of the Company prior to the Change in Control for which all bonus or
incentive payments (excluding the cash portion of the Company’s long-term
incentive program) to be made have been made.”
(E)
Paragraph 8 shall be amended to read in its entirety as follows:


6
Employment Agreement
US1DOCS 7843044v2

--------------------------------------------------------------------------------



“The Employee may pursue any lawful remedy he deems necessary or appropriate for
enforcing his rights under this Agreement following a Change in Control of the
Company, and all costs incurred by the Employee in connection therewith
(including without limitation attorneys’ fees) shall be promptly reimbursed to
him by the Company, regardless of the outcome of such endeavor.”
(ii)
The Company will make the payments under this Agreement without regard to
whether the deductibility of such payments (or any other payments or benefits)
would be limited or precluded by Section 280G of the Code and without regard to
whether such payments would be subject to the federal excise tax levied on
certain “excess parachute payments” under Section 4999 of the Code; provided,
however, that if the Total After-Tax Payments (as defined below) to the Employee
would be increased by the reduction or elimination of any payment and/or other
benefit (including the vesting of equity awards) under this Agreement or
otherwise, then the amounts payable under this Agreement or otherwise will be
reduced or eliminated in the following order unless otherwise determined by the
Company: (A) nonacceleration of any stock options whose exercise price is at or
above the fair market value of the stock as of the change in control date for
purposes of Section 280G of the Code (taking into account, as appropriate, the
proceeds that would be received in connection with the event covered by Section
4999 of the Code), (B) nonacceleration of any stock options not described in
clause (A) above, (C) any vesting or distribution of restricted stock or
restricted stock units and (D) any cash or taxable benefits. Within each
category described in clauses (A), (B), (C) or (D), reductions or eliminations
shall be made as determined by the Company in reverse order beginning with
vesting or payments that are to be paid the farthest in time from the date of
the event covered by Section 4999 of the Code.  

The Company’s independent, certified public accounting firm will determine
whether and to what extent payments or vesting under this Agreement or otherwise
are required to be reduced in accordance with the preceding paragraph. For
purposes of this Agreement, “Total After-Tax Payments “means the total of all
“parachute payments” (as that term is defined in Section 280G(b)(2) of the Code)
made to or for the benefit of the Employee (whether made under the Agreement or
otherwise), after reduction for all applicable federal and state taxes
(including the tax described in Section 4999 of the Code).
(b)
For purposes of this Agreement, a “Change in Control of the Company” means an
event or occurrence set forth in any one or more of clauses (i) through (iv)
below (including an event or occurrence that constitutes a Change in Control
under one or such clauses but is specifically exempted from another such
clause):


7
Employment Agreement
US1DOCS 7843044v2

--------------------------------------------------------------------------------



(i)
the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (a “Person”) of beneficial ownership of any capital stock or the
Company if, after such acquisition, such Person beneficially owns (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this paragraph (i), none of the following acquisitions of
Outstanding Company Common Stock or Outstanding Company Voting Securities shall
constitute a Change in Control: (I) any acquisition directly from the Company
(excluding an acquisition pursuant to the exercise, conversion or exchange of
any security exercisable for, convertible into or exchangeable for common stock
or voting securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (II) any acquisition by the Company, (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (IV)
any acquisition by any corporation pursuant to a transaction which complies with
subclauses (A) and (B) of clause (iii) of this Paragraph 6(b); or

(ii)
such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (A) who was a member of the Board on the date of the
execution of this Agreement or (B) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (B) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

(iii)
the consummation of a merger, consolidation, reorganization, recapitalization or
statutory share exchange involving the Company or a sale or other disposition of
all or substantially all of the assets of the Company (a “Business
Combination”), unless, immediately following such Business Combination, each of
the following two conditions is satisfied: (A) all or substantially all of the
individuals and entities who


8
Employment Agreement
US1DOCS 7843044v2

--------------------------------------------------------------------------------



were the beneficial owners of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the surviving, resulting or acquiring corporation in
such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
other entities) (such resulting or acquiring corporation is referred to herein
as the “Acquiring Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Stock and Outstanding Company Voting Securities, respectively; and (B)
no Person beneficially owns, directly or indirectly, 20% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or
(iv)
approval by the stockholders of the Company or a complete liquidation or
dissolution of the Company.

(c)
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events: (i) a material diminution in the Employee's base salary
except as provided in Paragraph 3(d); (ii) a failure by the Company to pay
annual cash bonuses to the Employees in an amount at least equal to the most
recent annual cash bonuses paid to the Employee; (iii) a failure by the Company
to maintain in effect any material compensation or benefit plan in which the
Employee participated immediately prior to the Change in Control, unless an
equitable arrangement has been made with respect to such plan, or a failure to
continue the Employee’s participation therein on a basis not materially less
favorable than existed immediately prior to the Change in Control; (iv) any
material diminution in the Employee’s position, duties, authorities,
responsibilities or title as in effect immediately prior to the Change in
Control; (v) any requirement by the Company that the location at which the
Employee performs his principal duties be changed to a new location outside a
radius of 25 miles from the Employee’s principal place of employment immediately
prior to the Change in Control; or (vi) the failure of the Company to obtain the
agreement, in a form reasonably satisfactory to the Employee, from any successor
to the Company to assume and agree to perform this Agreement. The Employee shall
provide notice to the Company of the existence of the condition upon which
Employee bases his claim for Good Reason within 90 days of the initial existence
of the condition. As a condition to a termination for Good Reason, if the
condition is capable of being corrected, the Company shall have 30 days during
which it may remedy the condition. If the condition is fully remedied with such


9
Employment Agreement
US1DOCS 7843044v2

--------------------------------------------------------------------------------



time period there shall be no “Good Reason” and the Company shall not owe the
amounts otherwise required to be paid under Paragraph 5, as amended by this
Paragraph 6, in connection with the termination. The Employee’s right to
terminate his employment for Good Reason shall not be affected by his incapacity
due to physical or mental illness.
7.
Neither the Employee nor, in the event of his death, his legal representative,
beneficiary or estate, shall have the power to transfer, assign, mortgage or
otherwise encumber in advance any of the payments provided for in this
Agreement, nor shall any payments nor assets or funds of the Company be subject
to seizure for the payment of any debts, judgments, liabilities, bankruptcy or
other actions.

8.
Any controversy relating to this Agreement and not resolved by the Board of
Directors and the Employee shall be settled by arbitration in the City of
Boston, Commonwealth of Massachusetts, pursuant to the rules then obtaining of
the JAMS, and judgment upon the award may be entered in any court having
jurisdiction, and the Board of Directors and Employee agree to be bound by the
arbitration decision on any such controversy. Unless otherwise agreed by the
parties hereto, arbitration will be by an arbitrator selected from the panel of
the JAMS. The full cost of any such arbitration shall be borne by the Company.

9.
Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or power at any other time or times by either party.

10.
All notices or other communications hereunder shall be in writing and shall be
deemed to have been duly given when delivered personally to the Employee or to
the General Counsel of the Company or when mailed by registered or certified
mail to the other party (if to the Company, at 940 Winter Street, Waltham,
Massachusetts 02451, attention General Counsel; if to the Employee, at the last
known address of the Employee as set forth in the records of the Company).

11.
This Agreement has been executed and delivered and shall be construed in
accordance with the laws of the Commonwealth of Massachusetts. This Agreement is
and shall be binding on the respective legal representatives or successors of
the parties, but shall not be assignable except to a successor to the Company by
virtue of a merger, consolidation or acquisition of all or substantially all of
the assets of the Company. This Agreement constitutes and embodies the entire
understanding and agreement of the parties and, except as otherwise provided
herein, there are no other agreements or understandings, written or oral, in
effect between the parties hereto relating to the employment of the Employee by
the Company. All previous employment contracts between the Employee and the
Company or any of the Company’s present or former subsidiaries or affiliates is
hereby canceled and of no effect.


10
Employment Agreement
US1DOCS 7843044v2

--------------------------------------------------------------------------------



12.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to assume expressly in writing and to agree to
perform its obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain an assumption of this
Agreement prior to the effectiveness of succession shall be a breach of this
Agreement. As used in this Agreement, “the Company” shall mean the Company as
defined above and any successor to its business or assets as aforesaid which
assumes and agrees to perform this Agreement, whether by operation of law, or
otherwise.

13.
The parties intend that payments made pursuant to this Agreement be either
exempt from, or compliant with, Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), so as not to be subject to the excise
tax thereunder. Accordingly, the following provisions shall apply to payments
pursuant to this Agreement, notwithstanding any provision to the contrary
contained in this Agreement:

(a)
Any medical, dental, prescription drug, or other health benefits (collectively,
the “Medical Benefits”) that may be required to be provided by the Company under
Paragraphs 5 or 6 and that are provided under a so-called “self-insured” benefit
plan which is subject to Section 105(h) of the Code (or to similar rules
pursuant to provisions of the Patient Protection Affordable Care Act) shall
instead be structured so that on or about the first day of each month for which
coverage is to be provided the Company shall pay to the Employee an amount in
cash sufficient to cover the Company’s share of the applicable premium for the
Medical Benefits coverage for that month. The Employee’s premium payments to the
Company for Medical Benefits shall be due on the last day of the month to which
the coverage relates. The parties intend that the first 18 months of Medical
Benefits coverage shall be exempt from the application of Section 409A, and that
any remaining payments by the Company for Medical Benefits shall be considered
in compliance with Section 409A;

(b)
Any payment of “reimbursements” by the Company to the Employee, any payment of
“in-kind benefits” from the Company to the Employee, and any “direct service
recipient payments” made by the Company on the Employee’s behalf for a “limited
period of time” (in each case as those terms are used for purposes of Section
409A) shall be exempt from the application of Section 409A;

(c)
Except as provided in Paragraphs 13(a) or (b) above, or Paragraph 13(e) below,
the remainder of all other payments or benefits that are to be paid or provided
by the Company to the Employee under Paragraphs 5 or 6 shall be paid or provided
in accordance with the schedules set forth in Paragraphs 5 or 6, or if none, in
accordance with the schedules set forth in the underlying employee benefit plans
and arrangements. Each payment on a payroll date and each monthly payment under
Paragraphs 5 and 6 shall be deemed to be a “separate payment” as that term is
used for purposes of Section 409A, including the exemptions from Section 409A;


11
Employment Agreement
US1DOCS 7843044v2

--------------------------------------------------------------------------------



(d)
The payments that are to be paid by the Company to the Employee under Paragraphs
5 or 6 which (i) will constitute payments from a “non-qualified deferred
compensation plan” as that term is used for the purposes of Section 409A (after
taking into account Paragraphs 13(a) and (b) above and any other exemptions
available under Section 409A, including without limitation qualification as a
“short term deferral” within the meaning of Section 409A), (ii) are payable
prior to the date that is 6 months after the Employee’s “separation from
service” as that term is used for purposes of Section 409A (“Separation from
Service”) (such date hereinafter referred to as the “Delayed Payment Date”), and
(iii) do not exceed two (2) times the lesser of (I) or (II) below, shall be paid
in accordance with the payment schedule that would otherwise apply under
Paragraphs 5 or 6 in the absence of the application of Section 409A. For
purposes of this Paragraph 13(d), “(I)” shall mean the sum of the Employee’s
annualized compensation based upon his annual rate of pay for services provided
to the Company for the calendar year preceding the Company’s taxable year in
which the Employee had a Separation from Service, and “(II)” shall mean the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which the Employee has a
Separation from Service;

(e)
If the Employee is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Employee’s “separation from
service” as that term is used for purposes of Section 409A, the payments that
are otherwise scheduled to be paid to the Employee under Paragraphs 5 or 6 prior
to the Delayed Payment Date (determined without regard to this Paragraph 13)
that exceed the amount calculated under Paragraph 13(d) above shall instead be
paid by the Company to the Employee in a lump sum (together with interest at the
prime rate as published in The Wall Street Journal on the date of Separation
from Service) one day after the Delayed Payment Date (or, if earlier, the death
of the Employee); and

(f)
The amount of expenses eligible for reimbursement to the Employee, and the
amount of in-kind benefits provided to the Employee, during any calendar year
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year.

(g)
The Company shall (i) have the right to deduct from any payment under this
Agreement any and all taxes determined by the Company to be applicable with
respect to such benefits and (ii) shall have the right to require the Employee
to make arrangements satisfactory to satisfy any such withholding obligation
that may not be satisfied in full by wage withholding described in (i).

(h)
The Employee shall be responsible for all taxes with respect to any payments or
benefits hereunder except for the Company’s portion of any Social Security and
Medicare taxes. The Company makes no guarantee regarding the tax treatment of
the payments or benefits provided by this Agreement.


12
Employment Agreement
US1DOCS 7843044v2

--------------------------------------------------------------------------------



(i)
The reference in Section 5(f) to execution of a severance agreement and release
shall be subject to the following terms. Payments pursuant to Section 5(f) shall
commence on the 60th day following the Employee’s separation from service,
provided that the Employee has executed and submitted the severance agreement
and release and the agreement and release have become irrevocable. The payment
made on such 60th day shall include any periodic payments to which the Employee
would have been entitled had payments commenced upon the Employee’s separation
from service.

(j)
In determining whether a payment is made on permissible payment event or date,
the rules of the Treasury Regulations and other guidance under Section 409A
shall apply, including without limitation the rules of Treasury Regulation
section 1.409A-3(g) (related to disputed payments) and the rules of Treasury
Regulation section 1.409A-3(d) (generally permitting payment to be made at a
later date within the same taxable year (or if later by the 15th day of the
third calendar month following the date specified) so long as the Employee is
not permitted, directly or indirectly, to designate the year of payment).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13
Employment Agreement
US1DOCS 7843044v2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused its seal to be hereunto affixed and
these presents to be signed by its proper officers, and the Employee has
hereunto set his hand and seal this 2nd day of December, 2013 effective as of
the day and year first above written.
(SEAL)
PERKINELMER, INC.






By:    /s/ Robert F. Friel            
Robert F. Friel
Chairman and Chief Executive Officer




Employee:    /s/ Jonathan DiVincenzo    
Jonathan DiVincenzo









14
Employment Agreement
US1DOCS 7843044v2